NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
_______________________________________
                                            :
THE COHEN FAMILY 2007 TRUST         :
BY TRUSTEES DAVID J. COHEN AND :
ABRAHAM J. COHEN                    :
                                    :
                        Plaintiff,  :
                                    :               Civ. Action No. 17-12648-BRM-LHG
            v.                      :
                                    :                              OPINION
THE UNITED STATES OF AMERICA,       :
EX REL. THE U.S. ARMY CORPS OF      :
ENGINEERS,                          :
                                    :
                        Defendant.  :
____________________________________:

MARTINOTTI, DISTRICT JUDGE
       Before this Court is Defendant The United States, Ex. Rel. The U.S. Army Corps of

Engineers (“ACOE”) Motion to Dismiss for Lack of Jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(1). (ECF No. 12.) Plaintiff The Cohen Family 2007 Trust by Trustees David J.

Cohen and Abraham J. Cohen (the “Cohen Trust”) opposes the Motion. (ECF No. 17.) Having

reviewed the parties’ submissions filed in connection with the Motion and having declined to hold

oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth below,

and for good cause shown, ACOE’s Motion to Dismiss is GRANTED.

I.     BACKGROUND

       This tort matter arises from a beach-replenishment project undertaken by the ACOE in the

aftermath of Hurricane Sandy. The Cohen Trust is a trust organized under the laws of New Jersey

and owns land and improvements located in the Borough of Deal, Monmouth County, New Jersey
(the “Cohen Property”). (Am. Compl. (ECF No. 5) ¶ 1.) ACOE is a United States of America

agency that:

               designed, implemented, directed and oversaw a beach
               replenishment project (technically known as the “Coastal Storm
               Risk management and Erosion Control Project” and the “Atlantic
               Coast of New Jersey, Sandy Hook to Barnegat Beach Inlet Beach
               Erosion Control Project, Section I - Sea Bright to Ocean Township;
               Elberon to Loch Arbour Reach”) [(the “Beach Project”)] along the
               New Jersey shoreline, from the Town of Sea Bright to the
               Manasquan Inlet in Monmouth County. The project was coordinated
               with the State of New Jersey, each municipality in which work was
               performed (here the Borough of Deal, Monmouth County) and
               designed, implemented, directed and overseen by the ACOE.
(Id. ¶¶ 2, 6.) “The Beach Project included pumping millions of cubic yards of material to elevate

the elevation of beachfront area with onshore slope of 1:10 (vertical to horizontal) and the

modification of existing stormwater outfalls.” (Id. ¶ 6.)

       A. The ACOE’s Authority to Regulate Navigable Waterways

       Congress delegated to the Secretary of the Army the duty to “prescribe such regulations

for the use, administration, and navigation of the navigable waters of the United States as in his

judgment the public necessity may require for the protection of life and property, or of operations

of the United States in channel improvement, covering all matters not specifically delegated by

law to some other executive department.” 33 U.S.C. §§ 1; see 33 U.S.C. §§ 540, 541. The ACOE’s

responsibilities include evaluating proposed projects and preparing reports, submitting the reports

to Congress with a recommendation setting forth the ACOE’s judgment on how to design and

implement a proposed project. (Decl. of Anthony Ciorra (ECF No. 12-2) ¶ 4.) Once a project is

authorized by Congress, the ACOE prepares a General Design Memorandum (“GDM”), where the

ACOE “evaluates alternatives to the proposed project and further evaluates the project in terms of

expense and environmental impact.” (Id.) Next, the ACOE prepares draft plans and specifications

to meet the GDM. (Id.) Finally, comes the construction and implementation of the project. (Id.)

                                                 2
       B. ACOE Project

       ACOE allegedly initiated this Beach Project “in response to continued beach erosion and

damages incurred along the New Jersey shore as a result of coastal storms such as hurricanes and

nor’easters.” (Id. ¶ 5.) The ACOE submitted its original report to Congress recommending federal

action to remedy the erosion incurred along the New Jersey shore in 1956. (Id.) It was not until

1989, however, that the ACOE “prepared a GDM analyzing an area of the New Jersey shore that

included the area where [the Cohen Property] is located.” (Id. ¶ 6.) The 1989 GDM evaluated many

possible solutions to address the erosion in the area, ultimately, recommending “a plan for this

area of the New Jersey shore that included a 100[-]foot[-]wide berm, as well as groin and outfall

modifications.” (Id. ¶ 7.)

       On October 29, 2012, Superstorm Sandy struck the New Jersey Coast, including the

shoreline near the Cohen Property. (Id. ¶ 8.) On January 29, 2013, Congress passed the 2013

Disaster Relief Appropriations Act, which provided “supplemental appropriations for the fiscal

year ending 30 September 2013, to conduct investigations and to improve and streamline disaster

assistance for Hurricane Sandy, and for other purposes, at full federal expense.” (Id. ¶ 9.) In

approximately August of 2014, the ACOE finalized the Integrated Hurricane Sandy Limited

Reevaluation Report and Environmental Assessment, “which served as the decision document to

use the funds provided by the Hurricane Sandy Relief Bill to perform work to address the problems

of beach erosion and storm damage risk identified in the 1989 GDM.” (Id. ¶ 10.)

       On January 16, 2015, the ACOE awarded a contract (the “Contract”) to Maser Consulting

P.A., (“Maser”) to perform the work that forms the basis of the Cohen Trust’s Amended

Complaint. (Id. ¶ 12.) The Contract allegedly “involved construction of an approximately 100 to

295 ft wide beach berm at elevation +9.3 ft North American Vertical Datum 1988 [], with beach



                                               3
fill material amounting to approximately 1.37 MCY (Million Cubic Yards).” (Id.) It also included

“several groin medications, outfall extensions, as well as other hard structure features at certain

existing outfalls.” (Id.) The ACOE acknowledges that in order for the Beach Project to serve its

purpose, “it was necessary to ensure that storm water being discharged onto the newly constructed

beach from existing storm water outfall pipes was draining properly into the Atlantic Ocean.” (Id.

¶ 13; ECF No. 17-1 ¶ 9.) The failure of the water to drain into the Atlantic Ocean would cause

pooling water, which would in turn cause beach erosion and safety risks to members of the public

using the beach. (ECF No. 12-2 ¶ 13.)

       At the time of Superstorm Sandy, the ocean extended to the seawall and there was a

municipal 18-inch stormwater outfall pipe (the “Pipe”) penetrating through the seawall. (ECF No.

17-1 ¶ 7; ECF No. 5 ¶ 7.) Prior to the Beach Project, the Pipe drained directly into the ocean at the

based of the seawall. (ECF No. 5 ¶ 7; ECF No. 12-2 ¶ 14; ECF NO. 17-1 ¶ 7.) The Beach Project

did not extend the Pipe beyond the face of the seawall because “previous data did not demonstrate

that the volume of storm water from this outfall required any modifications.” (ECF No. 12-2 ¶ 14.)

“Based on previous data, the [ACOE] expected that the storm water from the outfall near the

[Cohen Property] would drain through the sand without creating pooling conditions.” (Id.)

However, after the Beach Project, the outfall drained onto a newly constructed beach at the base

of the seawall, causing erosion and pooling water near the Cohen Property. (ECF No. 12-2 ¶ 14

and ECF No. 17-1 ¶ 8.)

       Realizing this “drainage issue,” the ACOE executed a modification to the Maser Contract

for the construction of a temporary outfall extension to mitigate the drainage issue in the area until

a permanent solution was executed. (ECF No. 12-2 ¶ 15.) The ACOE eventually “decided to

construct an underground drainage structure (dry well) as a permanent solution to address the



                                                  4
drainage issue at the outfall near the [Cohen property].” (Id. ¶ 16; ECF No. 17 ¶ 16.) It made this

decision after allegedly evaluating many different alternatives, policy considerations, and

engineering options. (See ECF No. 12-2 ¶¶ 17-22.) Therefore, the ACOE presented a drawing

showing the proposed dry wells to Maser in the fall of 2015. (ECF No. 17-1 ¶ 17.) Maser expressed

some concerns with the plans and specifications. (Id. ¶¶ 17-21.) These issues were discussed

among representatives of ACOE, the Borough of Deal, and the Cohen Family. (Id. ¶ 21.)

Nevertheless, the ACOE allegedly went ahead and constructed the dry wells without making

changes to the plans and specifications because it believed “this approach would result in outflow

draining properly into the Atlantic Ocean, thus protecting the Cohen Property.” (Id. ¶ 23.)

       The dry wells were eventually built with deviations from its own design drawing. (Id. ¶

24.) “According to the design drawings, the two drywells were supposed to be constructed leveled,

with their tops at the same elevation. However, as constructed, the two wells’ tops are at different

elevations, with one well one foot lower than the other.” (Id.) The Cohen Trust alleges “[t]his

difference in elevation created a major issue as more water flowed out of the lower drywell,

creating more volume and higher erosive velocity from the lower drywell.” (Id.) The Cohen Trust

further argues “[t]he drywells as constructed failed to meet the goals set by the ACOE of capturing,

containing, and infiltrating stormwater runoff.” (Id. ¶ 28.) It contends “[t]he drywells’ poor

performance is exacerbating damage to the Seawall which has already taken place due to the

ACOE’s breach replenishment activities.” (Id. ¶ 32.)




                                                 5
       A. Procedural History

       On December 6, 2017, the Cohen Trust filed an initial Complaint. (ECF No. 1.) The

Complaint was amended on January 11, 2018. (ECF No. 5.) On April 16, 2018, ACOE filed a

Motion to Dismiss for Lack of Jurisdiction. (ECF No. 12.) The Cohen Trust opposes the Motion.

(ECF No. 17.)

II.    LEGAL STANDARD

       When a defendant moves to dismiss a claim for lack of subject matter jurisdiction under

Federal Rule of Civil Procedure 12(b)(1), the court must determine whether defendant is making

a “facial or factual challenge to the court’s subject matter jurisdiction.” Gould Elecs., Inc. v. United

States, 220 F.3d 169, 176 (3d Cir. 2000); Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d

884, 891 (3d Cir. 1977). Under a facial attack, the movant challenges the legal sufficiency of the

claim, and the court considers only “the allegations of the complaint and documents referenced

therein and attached thereto in the light most favorable to the plaintiff.” Gould Elecs., 220 F.3d at

176; Mortensen, 549 F.2d at 891 (“The facial attack does offer similar safeguards to the plaintiff

[as a 12(b)(6) motion]: the court must consider the allegations of the complaint as true.”). The

Court “may dismiss the complaint only if it appears to a certainty that the plaintiff will not be able

to assert a colorable claim of subject matter jurisdiction.” D.G. v. Somerset Hills Sch. Dist., 559 F.

Supp. 2d 484, 491 (D.N.J. 2008) (citing Cardio–Medical Assoc., Ltd. v. Crozer–Chester Med. Ctr.,

721 F.2d 68, 75 (3d Cir. 1983)).

       Under a factual attack, however, the challenge is to the trial court’s “very power to hear

the case.” Mortensen, 549 F.2d at 891. Thus:

                [T]here is substantial authority that the trial court is free to weigh
                the evidence and satisfy itself as to the existence of its power to hear
                the case. In short, no presumptive truthfulness attaches to plaintiff's
                allegations, and the existence of disputed material facts will not

                                                   6
               preclude the trial court from evaluating for itself the merits of
               jurisdictional claims.

Id. Moreover, in a factual attack, “the court may consider and weigh evidence outside the pleadings

to determine if it has jurisdiction.” Gould Elecs., 220 F.3d at 178.

       Regardless of the analysis, the plaintiff bears the burden of demonstrating the existence of

subject matter jurisdiction. See McCann v. Newman Irrevocable Tr., 458 F.3d 281, 286 (3d Cir.

2006); Lightfoot v. United States, 564 F.3d 625, 627 (3d Cir. 2009) (citing Carpet Grp. Int’l v.

Oriental Rug Importers Ass’n, 227 F.3d 62, 69 (3d Cir. 2000)). Here, Defendants are asserting a

factual 12(b)(1) challenge, and both parties provide and heavily rely on competing declarations.

As such, the Court is free to consider and weigh the evidence provided outside the pleadings to

determine if it has jurisdiction. Gould Elecs., 220 F.3d at 178.

III.   DECISION

       ACOE argues the Court lacks subject matter jurisdiction over this matter due to the

discretionary function exception to the Federal Tort Claims Act and pursuant to the Flood Control

Act, 33 U.S.C. § 702c. (See ECF No. 12-1.) The Cohen Trust argues the ACOE does not fall within

the discretionary function exception and that the Flood Control Act does not apply. (See ECF No.

17.)

       As a preliminary matter, the Flood Control Act “bars recovery where the Federal

Government would otherwise be liable under the Federal Tort Claims Act . . . for personal injury

caused by the Federal Government’s negligent failure to warn of the dangers from the release of

floodwaters from federal flood control projects.” Cent. Green Co. v. United States, 531 U.S. 425,

429 (2001); PNC Bank Nat’l Ass’n v. United States Army Corps of Engineers, No. 13-374, 2018

WL 1531790, at *4 (N.D. Ind. Mar. 29, 2018) (“It has been held that the Federal Torts Claim Act

does not in any way modify or repeal the provisions of the Flood Control Act.”). Because the Court

                                                 7
finds ACOE is immune from suit pursuant to the Flood Control Act, it need not decide whether

the Federal Torts Claims Act applies or whether ACOE is immune pursuant to the discretionary

function exception. See Burlison v. United States, 627 F.2d 119, 120–21 (8th Cir. 1980).

        That Flood Control Act states, “No liability of any kind shall attach to or rest upon the

United States for any damage from or by floods or flood waters at any place.” 33 U.S.C. § 702c.

The Supreme Court has reviewed this immunity provision in connection with water flooding from

a federally owned canal in Central Green. The Court held that to determine whether the

Government is entitled to immunity, courts should look to the “character of the waters” that caused

the damage at issue and the purposes behind their release, not to the character of the federal project

or the purposes it serves. Cent. Green Co., 531 U.S. at 433. The Central Green Court noted it “is

relatively easy to determine that a particular release of water that has reached flood stage is ‘flood

water,’ . . . or that a release directed by a power company for the commercial purpose of generating

electricity is not.” Id. at 435.

        The Fifth Circuit has held under Central Green, “the government enjoys immunity only

from damages caused by flood waters released on account of flood-control activity or negligence

therein.” In re Katrina Canal Breaches Litigation, 696 F.3d 436, 444 (5th Cir. 2012). “Thus, after

Central Green, waters have the immune character of ‘flood waters’ if the government’s link to the

waters is through flood-control activity. That is to say, the government’s acting upon waters for

the purpose of flood control is flood-control activity, and flood-control activity is what gives

waters an immune character.” Id. at 466. The Katrina court further concluded: “We recognize

immunity for any flood-control activity engaged in by the government, even in the context of a

project that was not primarily or substantially related to flood control.” Id. at 447.




                                                  8
        Since Central Green, courts have found that the Flood Control Act bars claims for tort

damages similar to those at issue here. In PNC Bank, the plaintiff alleged its commercial property

had experienced flooding after the ACOE removed a water drain pipe as part of building a flood

control levy. PNC Bank, 2018 WL 1531790, at *1. In finding the ACOE was shielded by the Flood

Control Act, the court found “the statute protects United States from liability even when it’s

flooding solution in one area causes floods in another. Just as the Corps has no liability for opening

a dam that has reached flood stage eve if it knows that properties down the river will be flooded.”

Id. at 3.

        Likewise, in A.O. Smith Corp. v. United States, No. 12-0429, 2013 WL 771919, at 1 (M.D.

Tenn. Feb. 28, 2013), aff’d, 774 F.3d 359 (6th Cir. 2014), the plaintiff allegedly sustained property

damage as a result of the Cumberland river flood and contended that the ACOE caused the damage

by mismanaging a dam that was located upriver. In concluding that the Flood Control Act barred

any tort claim, the court found that “even if Old Hickory Dam in not characterized as a ‘flood

control project,’ . . . the alleged misconduct was flood control activity involving flood waters”

because the dam had been caused by floodwaters. Id. at 3.

        Here, it is undisputed that the “character of the waters” that caused the damage at issue was

“flood waters.” The Cohen Trust admits the seawall damage was caused by “stormwater.” (ECF

No. 5 ¶ 8 (stating “[d]ue to the slope of the newly added sand and the distance from the end of the

Pipe to the relocated shoreline, stormwater pouring onto the newly added sand at the end of the

Pipe flowed under the Seawall undermining the Seawall and the remainder of the Cohen Property

behind (west of) the Seawall”); ECF No. 17 at 4 (stating that the only place for the “stormwater”

to go was under the seawall, “where its velocity and movement resulted in a large scour hole at

the Pipe’s original base, causing or exacerbating movement in the Seawall and the ground



                                                  9
subsidence at the top of the Seawall”).) Cohen Trust’s argument that the Flood Control Act does

not apply because ACOE’s actions to remedy erosion led to the to the flood is misplaced. Indeed,

PNC Bank found the Flood Control Act shielded the ACOE “from liability even when it’s flooding

solution in one area causes floods in another.” Id. at 3.

       Moreover, the flood waters were released on account of “flood-control activity or

negligence.” The ACOE initiated this project “in response to continued beach erosion and damages

incurred along the New Jersey shore as a result of coastal storms such as hurricanes and

nor’easters.” (ECF No. 12-2 ¶ 5.) The ACOE submitted its original report to Congress

recommending federal action to remedy the erosion incurred along the New Jersey shore in 1956.

(Id.) In 1989, the ACOE “prepared a GDM analyzing an area of the New Jersey shore that included

the area where [the Cohen Property] is located.” (Id. ¶ 6.) The 1989 GDM evaluated many possible

solutions to address the erosion in the area, ultimately, recommending “a plan for this area of the

New Jersey shore that included a 100[-]foot[-]wide berm, as well as groin and outfall

modifications.” (Id. ¶ 7.) On October 29, 2012, Superstorm Sandy struck the New Jersey Coast,

including the shoreline near the Cohen Property. (Id. ¶ 8.) On January 29, 2013, Congress passed

the 2013 Disaster Relief Appropriations Act, which provided “supplemental appropriations for the

fiscal year ending 30 September 2013, to conduct investigations and to improve and streamline

disaster assistance for Hurricane Sandy, and for other purposes.” (Id. ¶ 9.) In August of 2014, the

ACOE finalized the Integrated Hurricane Sandy Limited Reevaluation Report and Environmental

Assessment, “which served as the decision document to use the funds provided by the Hurricane

Sandy Relief Bill to perform work to address the problems of beach erosion and storm damage

risk identified in the 1989 GDM.” (Id. ¶ 10.) This Court concludes the ACOE’s conduct was for

flood control. Accordingly, the Flood Control Act shields ACOE from liability in this matter.



                                                 10
IV.   CONCLUSION

      For the reasons set forth above, ACOE’s Motion to Dismiss for lack of subject matter

jurisdiction is GRANTED.



Date: November 20, 2018                           /s/Brian R. Martinotti
                                                  HON. BRIAN R. MARTINOTTI
                                                  UNITED STATES DISTRICT JUDGE




                                             11
